J-S46010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES CRUMPLER                             :
                                               :
                       Appellant               :   No. 2836 EDA 2019

         Appeal from the Judgment of Sentence Entered August 22, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0004210-2018


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED DECEMBER 23, 2020

        Appellant, James Crumpler, appeals from the judgment of sentence of

an aggregate term of 5 to 10 years’ imprisonment, imposed after he pled

guilty to one charge of aggravated assault.1 Appellant solely challenges the

discretionary aspects of his sentence. We affirm.

        The trial court summarized the facts that led to Appellant’s conviction

as follows:

               On April 12, 2018, around 12:00 [a.m.], [Appellant] was
        outside of a bar located at 1322 West Olney Avenue, owned by
        Complainant, Anthony Jacquinto. [Appellant] attempted to punch
        … Complainant outside of the bar, but Complainant avoided the
        punch. [Appellant] then followed Complainant inside of the bar,
        despite attempts to keep [Appellant] from entering.           When
        Complainant’s back was turned, [Appellant] punched Complainant
        in the jaw, causing Complainant to fall and hit his head on a metal
        part [of the bar]. Complainant was rendered unconscious after
        [Appellant’s] punch to the jaw. Complainant was taken to the
____________________________________________


1   18 Pa.C.S. § 2702(a)(1).
J-S46010-20


       hospital where he received three staples for the lacerations to his
       head, underwent surgery to repair the mandibular fracture to his
       jaw, and his jaw had to be wired shut.

Trial Court Opinion (“TCO”), 12/11/19, at 1 (citation to record omitted).

       Appellant pled guilty to aggravated assault on March 29, 2019.           On

August 22, 2019, the trial court sentenced Appellant to 5 to 10 years’

imprisonment, followed by 5 years’ probation. Appellant filed a timely post-

sentence motion to reconsider, which was denied. He then filed a timely notice

of appeal on October 2, 2019, followed by a timely, court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. 2           Appellant

presents the following sole issue for our review:

       Did not the lower court abuse its discretion by imposing a
       manifestly excessive and unreasonable sentence of 5[ to ]10 years
       followed by 5 years of reporting probation upon … drug[-]addicted
       [A]ppellant[,] where the court failed to conduct an individualized
       sentencing, did not properly consider the sentencing factors under
       42 Pa.C.S. § 9721, failed to consider all of [A]ppellant’s mitigation,
       imposed upon … [A]ppellant a higher sentence than what the
       District Attorney had requested[,] and ignored whether the
       sentence was the least stringent to protect the community or
       rehabilitate [A]ppellant?

Appellant’s Brief at 3.

       Appellant challenges the discretionary aspects of his sentence. Thus,

we consider his issue mindful of the following:

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse

____________________________________________


2Appellant also filed a Supplemental Rule 1925(b) concise statement after the
notes of testimony from the August 22, 2019 plea hearing were made
available.

                                           -2-
J-S46010-20


      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

                                       ***
      When imposing [a] sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer to
      the defendant’s prior criminal record, age, personal characteristics
      and potential for rehabilitation.

Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa. Super. 2014)

(internal citations and quotation marks omitted).

      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction. We determine whether the
      appellant has invoked our jurisdiction by considering the following
      four factors:

         (1) Whether [the] appellant has filed a timely notice of
         appeal, see Pa.R.A.P. 902 and 903; (2) whether the issue
         was properly preserved at sentencing or in a motion to
         reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
         whether [the] appellant’s brief has a fatal defect, Pa.R.A.P.
         2119(f); and (4) whether there is a substantial question that
         the sentence appealed from is not appropriate under the
         Sentencing Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)

(some citations omitted).

      Instantly, the record clearly reflects that Appellant has met the first

three requirements: he filed a timely notice of appeal, properly preserved his

claim in his post-sentence motion, and included a separate, concise Rule

2119(f) statement in his appellate brief in compliance with the Pennsylvania



                                     -3-
J-S46010-20



Rules of Appellate Procedure. Thus, we now consider whether Appellant has

raised a substantial question for our review.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”     Commonwealth v. Griffin, 65 A.3d

932, 935 (Pa. Super. 2013). A substantial question exists “only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process.” Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010).

Moreover, “this Court does not accept bald assertions of sentencing errors.

An appellant must articulate the reasons the sentencing court’s actions

violated the [S]entencing [C]ode.” Id. (internal citations omitted).

      In his Rule 2119(f) statement, Appellant maintains that the trial court

“violated the express provisions of the Sentencing Code, imposed an excessive

sentence, failed to order a [m]ental [h]ealth evaluation, failed to consider

[Appellant’s] rehabilitative needs such as his serious addiction issues, failed

to impose an individualized sentence without particularized reasons, and failed

to properly weigh mitigating evidence at sentencing.” Appellant’s Brief at 7.

Based on the argument presented in his Rule 2119(f) statement and the case

law on which he relies, we conclude that Appellant has presented a substantial

question. See Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super.

2015) (recognizing that an excessive claim in conjunction with an assertion

that the court failed to consider mitigating factors raises a substantial

                                     -4-
J-S46010-20



question); Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012)

(concluding that a claim regarding a trial court’s failure to consider relevant

sentencing criteria, including the protection of the public, the gravity of the

underlying offense, and the rehabilitative needs of the appellant raises a

substantial question).

      Accordingly, we will address the merits of Appellants claim, keeping in

mind that,

      [t]he sentencing court is given broad discretion in determining
      whether a sentence is manifestly excessive because the
      sentencing judge is in the “best position to measure facts such as
      the nature of the crime, the defendant’s character and the
      defendant’s display of remorse, defiance, or indifference.”
      Commonwealth v. Andrews, 720 A.2d 764, 768 (Pa. Super.
      1998) (quoting Commonwealth v. Ellis, 700 A.2d 948, 958 (Pa.
      Super. 1997)). In order to find that a trial court imposed an
      “unreasonable” sentence, we must determine that the sentencing
      court imposed the sentence irrationally and that the court was
      “not guided by sound judgment.” Commonwealth v. Walls, …
      926 A.2d 957, 961 ([Pa.] 2007).

Riggs, 63 A.3d at 786.

      Appellant argues that his sentence is manifestly excessive and that the

trial court abused its discretion by failing to account for the needs of the

community and his addiction issues. Appellant’s Brief at 13. More specifically,

Appellant claims that his sentence far surpasses that needed to protect the

public, and that it fails to address his rehabilitative needs.   Id. at 9.   He

explains that he suffered physical and emotional trauma growing up, as a

result of watching both parents become addicted to drugs, that he suffered

physical and mental abuse at the hands of his father, witnessed domestic


                                     -5-
J-S46010-20



violence towards his mother by his father, experienced neighborhood violence,

and suffered from abject poverty and untreated mental health illnesses. Id.

Appellant asserts that he “easily fell prey to drug addiction as a means of

coping with this emotional trauma and mental illness.”          Id.   His forensic

intensive recovery (“FIR”) evaluation indicates that he was diagnosed with

post-traumatic stress disorder, bipolar disorder, hallucinogens abuse, alcohol

dependence, major depressant disorder, and opiate dependence.                   Id.

Appellant states that the sentencing court’s failure to order a mental health

evaluation, despite evidence of his mental health needs, “demonstrates that

[it] did not properly account for his rehabilitative needs or properly structure

an individualized sentence.” Id.

        Appellant further avers that the trial court unreasonably focused on the

harm caused not only by his actions in this case, but also in a prior case. Id.

at 13.3    Additionally, he argues that the trial court failed to consider the

relevant factors as set forth in Section 9721(b) of the Sentencing Code,4 and
____________________________________________


3 In 2009, Appellant was sentenced to 11½ to 23 months’ incarceration, after
he pled guilty to aggravated assault. The 2009 incident similarly involved a
dispute at a bar, during which Appellant’s actions left the victim with a
fractured skull and in a coma for multiple months. N.T. Sentencing, 8/22/19,
at 29-30.

4   The Sentencing Code provides, in part:

        (b) General standards.—In selecting from the alternatives set
        forth in subsection (a), the court shall follow the general principle
        that the sentence imposed should call for total confinement that
        is consistent with … the protection of the public, the gravity of the



                                           -6-
J-S46010-20



that it focused instead almost exclusively on the gravity of the offense and

protection of the public. Id. at 16. Moreover, Appellant avers that the trial

court failed to weigh his rehabilitative needs or the needs of the public at

large, but rather focused on what he said about himself during allocution. Id.

at 18.5

        Having   carefully    reviewed the       record of Appellant’s   sentencing

proceeding, we ascertain no abuse of discretion by the trial court.             As

explained in its opinion,


____________________________________________


        offense as it relates to the impact on the life of the victim and on
        the community, and the rehabilitative needs of the defendant….

42 Pa.C.S. § 9721(b).

5   Appellant quotes the following statement by the sentencing judge:

        [Appellant], I think the thing that came through to me the most
        about what you just said[] is that … you apologize to yourself first.
        And I think that is who you are, thinking about yourself.

        Everything that you just said related to how you were basically
        impacted by this. How you are impacted by it. What you did to
        help the Jacquinto[s’] mother. How you were such an asset to her
        and what you did to help her. You mentioned that you were [“]not
        a bad person.[”] You talked about all that you did for them and
        for the bar. You were concerned about your daughters calling
        someone else dad.

        What I heard, and what you just said, is all about you. You have
        given not a single thought to how you [upended] somebody else’s
        life….

Id. (quoting N.T. Sentencing at 55-56).




                                           -7-
J-S46010-20


       [i]n order to determine the standard guideline sentence, the
       sentencing court calculates the Offense Gravity Score and the
       [d]efendant’s Prior Record Score. The sentencing court then
       considers any aggravating or mitigating factors. 204 Pa. Code §§
       303.2(a)(1)(2), (a)(1)(3)….

       Where the sentence falls outside the Sentencing Guidelines, the
       sentence should be affirmed on appeal unless it is “unreasonable.”
       42 Pa.C.S.[] § 978(c)(3); see Commonwealth v. P.L.S., 894
       A.2d 120, 130 (Pa. Super. [] 2006). “The sentencing court may
       deviate from the guidelines, if necessary, to fashion a sentence
       which takes into account the protection of the public, the
       rehabilitative needs of the defendant, and the gravity of the
       particular offenses as it relates to the impact on the life of the
       victim and the community.” Commonwealth v. Cunningham,
       805 A.2d 566, 575 (Pa. Super. [] 2002). The factual basis for the
       departure must be stated on the record. Id.

TCO at 2-3.

       Instantly,

       the trial court imposed a sentence of 5 to 10 years[’
       imprisonment] for the F1 aggravated assault charge.         The
       Commonwealth and [Appellant] agreed that the Offense Gravity
       Score was an 11 for the F1 aggravated assault charge[,] and that
       [Appellant’s] Prior Record Score was a 5[. T]herefore[,] the
       guidelines recommend 72 to 90 months of incarceration, plus or
       minus 12 months.

Id. at 4.

       Initially, we note that Appellant’s sentence is within the mitigated range

of the Sentencing Guidelines.6 We further stress that the trial court had the
____________________________________________


6 The Sentencing Guidelines recommend ranges of minimum sentences based
on the type of offense, the defendant’s prior criminal history, and a variety of
aggravating and mitigating factors. See Commonwealth v. Yuhasz, 923
A.2d 1111, 1118 (Pa. 2007). Additionally, if the court determines that
aggravating or mitigating circumstances are present, the Guidelines further
recommend a specified amount of time greater than the upper limit of the
standard range or less than the lower limit of the standard range that may be



                                           -8-
J-S46010-20



benefit of a pre-sentence investigation (“PSI”) report, as well as an FIR

evaluation, and that it reviewed both prior to sentencing. See N.T. Sentencing

at 3. When a court considers the PSI report for sentencing purposes, it is

presumed to have properly considered all relevant aggravating and mitigating

factors. Commonwealth v. Zeigler, 112 A.3d 656, 662 (Pa. Super. 2015).

Moreover, the trial court indicated that it took into account a report submitted

by   the   Defender      Association,    as    well   as   letters   provided   by   the

Commonwealth. See N.T. Sentencing at 63 (referencing letters written by

Damin Knox, the victim in the 2009 incident, which detailed his attack and

rehabilitation). The court also listened to defense counsel discuss many of the

mitigating factors Appellant cites, supra.            See id. at 13-17 (counsel’s

emphasizing Appellant’s history of drug addiction and mental health issues

resulting from a troubled and abusive childhood, family mental health issues,

and family drug problems).

       The sentencing judge further indicated at the sentencing hearing that

he was considering,

       the letter that the defense provided to me this morning from Mr.
       Rahim Tompson, who was the individual who worked with
       [Appellant] with the Chosen [L]eague. I’ve also considered the
       gravity of the offense as it relates to the community and the
       impact specifically o[n] the life of the victim in this case, Mr.
       Jacquinto, as well as the impact o[n] the life of Ms. Jacquinto, who
       is the sister of Mr. Jacquinto, who assisted in his care in the

____________________________________________


imposed. See id. Here, Appellant’s minimum sentence of 5 years is
equivalent to the Standard Guideline’s recommended mitigated sentence of
72 months minus 12 months.

                                           -9-
J-S46010-20


       months after his assault and during his recovery, and during his
       continued recovery.

       I’ve considered the rehabilitative needs of [Appellant], specifically
       the needs as it relates to mental health treatment and drug and
       alcohol treatment. I’ve considered [Appellant’s] allocution. I’ve
       considered the support that he enjoys from his community. His
       former paramour, Ms. Lee, is here today and spoke on his behalf.
       [She s]poke of who [Appellant] is and how he has assisted her in
       caring for her children and helping to promote her education by
       caring for her children and how he has assisted in the raising of
       his children with her. Finally, I’ve considered the history and
       characteristics of [Appellant].

Id. at 62-64. Accordingly, the court sentenced Appellant to 5 to 10 years’

incarceration on the charge of aggravated assault, graded as an F1. Id. at

64.7   As explained in its opinion, “[Appellant’s] current conviction, coupled

with his past convictions, showed his disregard for the law and the safety of

other people and gave the trial court concern that he could be a future danger

to the community.” TCO at 5. In light of the above considerations, we agree

with the trial court that the sentence imposed was warranted. See id. “The

sentence is neither inconsistent with a specific provision of the [S]entencing

[C]ode, nor is it contrary to the fundamental norms that underlie the

sentencing process.” Id. (citing Commonwealth v. Disalvo, 70 A.3d 900,

903 (Pa. Super. 2013); N.T. Sentencing at 62-64 (placing the relevant

sentencing factors on the record)).



____________________________________________


7 The court further found Appellant in direct violation of his probation in CP-
2119-2015 and CP-2764-2015. As a result, it sentenced Appellant to two
separate, concurrent terms of 5 years’ probation to run consecutive to the
period of incarceration. Id.

                                          - 10 -
J-S46010-20



      Moreover, contrary to Appellant’s assertions that the trial court failed to

account for his rehabilitative needs, the sentencing judge further directed:

      I’m going to order that [Appellant] engage in drug and alcohol
      treatment while he is in state custody and that he be evaluated
      for treatment for the mental health diagnosis that has been given
      in the FIR evaluation. That mental health diagnosis includes post-
      traumatic stress disorder, bipolar disorder, as well as major
      depressive disorder.

      I would also order that [Appellant] engage in treatment for alcohol
      dependence, as it has been diagnosed in the FIR, as well as opioid
      dependence.

      [Appellant] is also ordered to engage in anger management
      treatment. I know that he received anger management while in
      county custody.      I believe that he needs continued anger
      management during the time that he’s in state custody, as well as
      any other treatments that would address some of the issues that
      he has in coping with other individuals when he doesn’t like being
      told that he can’t go to a certain place or that he can’t do a certain
      thing.

      He needs to learn how to cope and strategize and deal with people
      in a way that’s not going to be forceful or bullying, just because
      he wants to do something. That’s not the way life works…. That
      only has gotten you just where you are, sitting in the defendant
      seat.

N.T. Sentencing at 65-66.

      Finally,   Appellant   argues     that   the   sentence     imposed      was

disproportionate to his conduct.      Id. at 19.   He contends that his offense

“should not be equated with every other aggravated assault, as he did not

intend to cause serious bodily injury.” Id. Appellant explains that he only

“threw one punch[,]” and that Complainant’s injuries were the result of his

falling on a metal part of the bar. Id. In support of his argument, Appellant

cites Commonwealth v. Alexander, 383 A.2d 887 (Pa. 1978), in which the

                                      - 11 -
J-S46010-20



defendant struck the complainant once in the face, causing the victim to fall

to the ground. The victim never lost consciousness, but was treated for a

broken nose. Id. at 888. Appellant emphasizes the Court’s statement that it

could not conclude “that the mere fact that a punch was delivered to [the

head] is sufficient, without more, to support a finding that [the] appellant

intended to inflict serious bodily injury.” Id. at 889.

      Alexander is distinguishable from the instant matter, however, because

the Alexander Court concluded that the victim did not actually sustain the

requisite serious bodily injury to constitute aggravated assault. See id. at

888-89 (citing 18 Pa.C.S. §§ 2702(a), 2301). Moreover, the Court explained

that where the injury actually inflicted did not constitute serious bodily injury,

it looks to whether the blow delivered was accompanied by the intent to inflict

serious bodily injury, in determining whether the evidence supports a finding

of aggravated assault.     Id. at 889.    Here, Complainant’s injuries clearly

constituted a “serious bodily injury” where he suffered a fractured jaw,

requiring multiple surgeries and the wiring of his jaw shut, leaving him only

able to eat through a straw. See Commonwealth v. Nichols, 692 A.2d 181,

184 (Pa. Super. 1997) (stating that a broken jaw and being confined to a

liquid diet constitutes a serious bodily injury). See also Commonwealth v.

Burton, 2 A.3d 598, 602 (Pa. Super. 2010) (stating that when a victim

actually sustains serious bodily injury, the Commonwealth does not have to




                                     - 12 -
J-S46010-20



establish specific intent to cause such harm).8         Accordingly, we deem

Appellant’s argument regarding his lack of intent to cause serious bodily injury

to be meritless.

         Based on the record, we are satisfied that the sentencing court

adequately considered all of the mitigating circumstances, as well as the

relevant Section 9721(b) factors, including Appellant’s rehabilitative needs.

We ascertain no abuse of discretion in the ultimate sentence imposed by the

court.

         Judgment of sentence affirmed.




____________________________________________


8 Moreover, we note that Appellant relies on Interest of N.A.D., 205 A.3d
1237 (Pa. Super. 2019), in an attempt to further support his argument that
he did not intend to cause serious bodily injury and, therefore, his offense
should not be equated to every other aggravated assault. See Appellant’s
Brief at 19-21. Contrary to Appellant’s assertions, however, we deem the
decision in Interest of N.A.D. to only bolster the sentence imposed on
Appellant in the instant matter. See Interest of N.A.D., 205 A.3d at 1240
(where this Court affirmed the judgment of sentence imposed for aggravated
assault and upheld the trial court’s finding that the appellant’s behavior
preceding the attack and the extreme force of “just one blow” from behind
which broke the victim’s jaw “sufficed to raise an inference that [the appellant]
acted recklessly under circumstances manifesting extreme indifference to the
value of human life”). See also id. (stating that “evidence that the defendant
punched the victim one time is sufficient to support an aggravated assault
conviction or a prima facie case of aggravated assault where the victim
sustains serious bodily injury”) (citing Burton, 2 A.3d at 602-03)).

                                          - 13 -
J-S46010-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2020




                          - 14 -